Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 9/2/2021.

	The status of the claims is as follows:
		Claims 1-20 are herein addressed in detail below.

	The applicant’s information disclosure statement dated 11/23/2021 has been considered and a copy has been placed in the file.

The disclosure is objected to because of the following informalities: it appears that the applicant’s continuation data should be updated, i.e., --now Patent No. 11,111,715--.  
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 7, 9-10, and 11, the applicant recites “a side wall of the core”.  Are these one in the same meaning is this the same “side wall”?  Does the applicant have more than one “side wall”?  Are the recess points and extensions engaged within the same recess(es) of the same “side wall”?  Clarification is requested.
In claim 12, line 1, there is a lack of antecedent basis for “the stop portion arm” (it appears that the claim is trying to be dependent upon claim 10?) and it appears that “last” should be –least--.
In claim 20, line 1, it appears that “last” should be –least--?

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, and 10-11 are further rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11,105,143. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a door assembly comprising mullion assembly including a core, a pair or recesses extending into a side wall of the core, a two-piece top piece having a stop portion and a rabbet portion with the stop portion including a pair of extension that project into the core and the rabbet portion having extensions that project into a side wall of the core to secure the rabbit portion, a core stop end, sides wall of the core including first and second linear planes, recess points recessing into the core body.
Claims 1-5, 10-11, and 13-15 are further rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,111,715. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a door assembly comprising mullion assembly including a core, a pair or recesses extending into a side wall of the core, a two-piece top piece having a stop portion and a rabbet portion with the stop portion including a pair of extension that project into the core and the rabbet portion having extensions that project into a side wall of the core to secure the rabbit portion, a core stop end, sides wall of the core including first and second linear planes, recess points recessing into the core body.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-6, and 10-12 is/are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 97/22779 to Pazen.
As shown below, WO 97/22779 to Pazen discloses a door assembly comprising at least one active door panel (4), at least one fixed door panel (1), a door frame having a plurality of frame members including a mullion, a core (20), a pair of recess points extending into a side wall of the core (along each side wall, claim 5, and being separated by an intermediate segment, claim 6), a two piece top piece having a stop portion and a rabbet portion wherein the stop portion includes a pair of extensions that project into a side wall of the core to secure the stop portion onto the core and the rabbet portion includes a pair of extensions that project into a side wall of the core to secure the rabbet portion to the core. [Claims 1 and 5]
Wherein the core includes a core stop end, a core rabbet end, and a first and second core side wall (see figure below). [Claim 2] with the side wall having linear and parallel planes with each other (see figure below) [Claim 3] and the recess points are formed medially into the linear planes of the side walls (see figure below) [Claim 4] wherein a stop surface formed in part by an arm of the stop portion and in part by an arm of the rabbet portion (see figure below). [Claim 10] wherein the core fits into a hollow space within the stop portion and the rabbet portion (see figure below).[Claim 11] wherein the stop portion arms include at least one hollow segment enclosed within each arm (see figure below) [Claim 12].

    PNG
    media_image1.png
    710
    771
    media_image1.png
    Greyscale


Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Depending on the applicant’s amendments, claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 13-15 would be allowable upon proper filing of a Terminal Disclaimer.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634